Citation Nr: 1231183	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include chronic lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to October 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at January 2010 Travel Board hearing.  The hearing transcript has been associated with the claims file.  

In a June 2010 decision, the Board denied entitlement to service connection for a low back disability, to include chronic lumbosacral strain with degenerative disc disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In November 2010, the Court remanded  the case to the Board for compliance with the instructions of a November 2010 Joint Motion for Remand.  The Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development in June 2011.  Development has been completed and the case is once again before the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran was seen for an injury to the low back in service; however, low back symptoms were not chronic in service and have not been continuous since the Veteran's separation from service.  

2.  The Veteran's currently diagnosed chronic lumbosacral strain with degenerative disc disease is not related to service.


CONCLUSION OF LAW

Chronic lumbosacral strain with degenerative disc disease was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an April 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  An April 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the January 2010 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony as to his in-service back treatment and with regard to his current back treatment, and the duration of time he has been treated by his primary care physician.  These actions fulfilled the duties under 38 C.F.R. § 3.103(2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's service treatment records, private MRI reports, private medical opinions, VA examinations, lay statements, and hearing testimony have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in May 2007 and June 2011 to address his claimed back disability.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; and include a clear opinion with regard to the etiology of the Veteran's back disability along with adequate reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board remanded the case in September 2011 so that the RO could obtain all treatment records from Dr. C.B. and Dr. J.H. as well as any treatment reports dating back to the 1970s referenced in their medical opinions.  In a November 2011 response, the Veteran indicated that records reviewed by Dr. C.B. and Dr. J.H. included only his service treatment records, MRI reports, and examinations which were already of record.  He reported that his treatment by these physicians consisted of pain medication as he declined surgery or injections, but he did not provide a copy of any treatment reports, nor did he provide an authorization and release to obtain any such treatment reports.  In light of the Veteran's correspondence, the Board finds that an additional remand for such records would serve no useful purpose in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has been asked, in VCAA notices, to submit evidence from hospitals, clinics, and private physicians of treatment since military service in support of his claim, and has been informed that he can submit any such medical reports directly or that VA can obtain those records for him.  The Veteran has not identified any such records for the Board to obtain.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in substantiating his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

After reviewing all the evidence of record, lay and medical evidence, the Board finds that the competent, credible, and probative evidence of record demonstrates that a low back disability was not incurred in service.  

The evidence of record shows that the Veteran has currently diagnosed chronic lumbosacral strain and lumbar spine degenerative disc disease.  A May 2007 VA examiner diagnosed the Veteran with chronic lumbosacral strain with sciatic-like features, and degenerative joint disease.  An October 2010 MRI reflects grade 1 anterolisthesis of L5 to S1 combined with degenerative changes that contribute to central spinal stenosis, extensive lumbar neural foraminal narrowing.  Thus, the Veteran has been diagnosed with a current low back disability that includes arthritis of the lumbar spine.

The Board finds that low back symptoms were not chronic in service.  Service treatment records show that the Veteran was seen on one occasion in service for back pain; however, the Veteran did not have a chronic injury or disease of lumbar spine in service, and low back symptoms were not chronic in service.  The Veteran was seen in February 1970 for pain in the lumbar region after he injured his back from a dive at White Beach.  The attending physician reported no muscle spasms.  X-rays were negative.  The Veteran was prescribed rest, analgesics, a muscle relaxer, and heat.  He had no further complaints relating to his back in service.  There was no indication of any back problems or complaints at the time of a September 1970 separation examination, which was completed approximately seven months after the February 1970 injury; the spine was noted to be normal on clinical evaluation.  

The Veteran indicated in his hearing testimony that he had the onset of back pain in service due to his duties pulling mooring lines, and not due to the diving accident on White Beach as shown in service treatment records.  He stated that treatment for the incident at White Beach was for a scrape, not a torque or problem to the back.  The Veteran testified that he complained about his back at least three times in service and was treated with pain medication.  The Board finds that the lack of treatment for any continuing back complaints in service, other than the isolated complaint in February 1970, weigh against the credibility of the Veteran's statements.  In this case, service treatment records appear complete.  While the Veteran reported that he did seek treatment for his back on repeat occasions in service, such complaints would have been reflected in the service treatment records.  Instead, service treatment records show that the Veteran sought treatment for other physical complaints unrelated to the back in service, during which time he did not complain of chronic back pain or other symptoms of the back.  For example, he was seen for various complaints relating to the left knee and left thigh in service, all without a mention of back complaints.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

The Board notes additionally, that the Veteran testified that he did not sustain an orthopedic injury to his back at White Beach, and instead stated that he was treated with a scrape.  The Board finds that this report is inconsistent with findings in the service treatment records which show that the Veteran was had x-rays taken in February 1970, and that he was treated with heat and a muscle relaxer, treatment which would not likely be indicated for a scrape or laceration.  The Board finds that the Veteran's statements are at odds with the actual history shown by his service treatment records.  Accordingly, the Board finds that the Veteran has not provided a credible history in this case.  Finally, the Board finds it probative that the Veteran did not note any back problems at the time of his separation from service and is highly probative, contemporaneous evidence that the Veteran did not experience chronic back problems in service. 

The Board finds that the weight of the evidence demonstrates that low back symptoms, have not been continuous since service separation.  The Veteran contends that back symptoms have been continuous since service.  The Veteran testified that he did not seek treatment for his back disability after his separation from service, "not at first."  He reported that this was because when he was treated at the Naval Hospital for his knee, he "saw a lot of things," and "in the back of [his] mind, it kind of prevented [him] from wanting to file a claim for [himself] after seeing those guys so bad off."  The Board finds that the Veteran's testimony is not credible.  

While the Veteran reported his experiences at the Naval hospital prevented him from wanting to file a claim, he did not indicate why this would necessarily prevent him from wanting to seek treatment for is back.  Further, the record shows that the Veteran nonetheless initiated a claim for service connection for a left knee disability in November 1979.  In this prior 1979 claim for service connection, the Veteran did not make any claims as to a back disability which had reportedly been present since service.  The Board finds it unlikely that the Veteran would identify the presence of a chronic left knee disability in 1979, but fail to identify a contemporaneous back disability where such symptoms were allegedly continuous since eservice.  The Board finds that this further weighs against the credibility of the Veteran's lay statements indicating that he had continuous back problems since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has also submitted lay evidence from his wife, sister, and son.  In a June 2007 statement, the Veteran's wife indicated that she met the Veteran in 1974 and at that time he complained about his back and legs and indicated that the problem originated in service.  She indicated that she saw his service records and she reported his complaints of pain  and problems with his back after service.  The Board finds that this statement is of limited probative value because the Veteran's wife did not meet the Veteran until 4 years after discharge from service and she did not indicate that she had personal knowledge of his condition during service or after service until 1974.  She may be competent to report what the Veteran told her about his back but she is not competent to provide evidence of what occurred in service or shortly after service.  The Veteran's wife also submitted a statement in July 2011 in which she stated that she wanted to expound upon the fact that the Veteran continued to have severe and continuing back problems that stem for the time he served in the Navy aboard ship.  She detailed symptoms the Veteran has experienced.  To the extent that the statement attempts to establish a nexus between the current back disability and service, there is no indication that the Veteran's wife has the medical expertise to render such an opinion and the statement has no probative value in this regard.  A layperson is not competent to provide medical evidence sufficient to establish causation.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The June 2007 statement of the Veteran's sister notes that she is aware that the Veteran had no problem with his knees or back prior to entering military service and states that his medical issues arose from his tour of duty in the military.  She indicated that he experienced numerous problems and complaints regarding pain in his knees and back.  This statement is of limited probative value as the statement does not indicate any time frame as to when the back problems occurred and the statement does not provide any detail as to what the complaints or problems were.  In addition, the Veteran's sister has not established that she has the medical expertise to provide any type of opinion related the current back complaints to service and her statement that medical issues arose during service are of no probative value.  See Jandreau.  In a July 2007 statement, the Veteran' son reported that throughout the son's life, the Veteran was never able to do physical activities due to his back and knee pain.  He reported the problems the Veteran had with regard to his back.  This statement is of limited probative value there is no time frame reported as to the when the symptoms were observed and there is nothing in the statement that is probative with regard to the Veteran's inservice complaints or symptoms.  

The earliest medical evidence of treatment for a low back disability was in August 1989, 19 years after the Veteran's separation from service.  The Veteran submitted an August 1989 private MRI report in support of his claim, which revealed a moderately large left L5-S1 disc herniation with evidence of nerve impingement, and mild spondylolisthesis due to facet changes of osteoarthritis.  While the Veteran is competent to report continuous symptoms after service, the Board finds that the absence of contemporaneous medical evidence for 19 years after his separation from service is one factor, along with the other evidence of record including denial of back disorder or complaints at service separation, that weighs against his credibility, and in turn, against the credibly of statements provided by his family members in this case.  

During the Veteran's Board hearing, he did not identify any specific dates or locations for which he was treated for his back after his separation from service, but only stated that he was now treated by his Dr. C.B., his primary care physician.  However, upon further questioning, the Veteran reported that he had only been treated by Dr. C.B. for the last two years.  The Veteran has not identified or submitted any treatment records for the back from the time of his separation from service leading up to the August 1989 MRI of the lumbar spine, or any treatment records dated between the time of his 1989 MRI and more recent December 2008 and October 2010 MRI reports of record.  While MRI reports are probative as to the Veteran's current diagnosis; they do not describe any history of treatment for the back, which is pertinent in this case.  The Veteran submitted two private medical opinions from his treating physicians in support of his claim; however, the Veteran declined to submit any related treatment reports from his private physicians, and stated only that these opinions were based on his service treatment records and MRIs.  Therefore, there is a significant absence of private treatment records potentially applicable to the Veteran's claim.

While the Board does not have private treatment records leading up to the August 1989 MRI of the lumbar spine, a 1991 VA waiver of indebtedness and financial status report which are associated with the record show that the Veteran was injured in an accident in May 1989 while working at as a bus operator at SEPTA, and that the Veteran was terminated from his employment due to that injury.  While specific details relating to his injury are not of record, the Board finds, significantly, that the injury occurred just a few months prior to the Veteran's August 1989 MRI of the lumbar spine.  Additionally, during the Veteran's Board hearing, he testified that he had to stop working as a bus driver for SEPTA because "[he] could no longer take the twisting and turning of steering and just the general handling of the bus."  However, the Veteran made no mention of the May 1989 accident resulting in his subsequent termination from work.  The Board finds that the Veteran's failure to identify significant treatment for his back after service, treatment records pertaining to the back dated around the time of a 1989 MRI and since that time, and the discrepancies in his recent testimony with evidence previously of record showing that the Veteran was terminated from work due to a 1989 accident, all tend to weigh against credibility of the Veteran's lay statements and testimony.  

The Board finds, due to many discrepancies in the Veteran's statements, and due to the lack of lay or medical evidence for many years after the Veteran's separation from service showing any complaints of a back disability, that the Veteran's testimony and supporting lay statements from family members attesting to continuous back symptoms since service are not credible.  The Veteran's recent statements, which are not contemporaneous to service but were made pursuant to the VA compensation claim, are inconsistent with, and outweighed by, contemporaneous evidence from the Veteran's service treatment records, the absence of any treatment for a back disability shortly after service, and the Veteran's failure to submit a claim for the back despite his earlier claim for service connection for another disability.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the lumbar spine in service, nor did he exhibit chronic symptoms of a lumbar spine disability in service are thereafter.

Arthritis in the lumbar spine did not manifest to a compensable degree within one year of separation from service.  The earliest diagnosis of arthritis of the lumbar spine shown by the evidence of record was in 1989, many years after the Veteran's separation from service; therefore, the one year post-service presumption for arthritis is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the weight of the evidence demonstrates that currently diagnosed lumbar spine degenerative disc disease is not related to service.  On the question of the relationship between a current low back disability and service, the Board finds that the Veteran and his family members are neither competent nor credible to relate a current lumbar spine disability to service.  Medical evidence of record shows that the Veteran was initially treated for a chronic lumbar spine disability 1989, 19 years after the Veteran's separation from service.  A May 2007 VA examination shows that the claims file and the Veteran's medical history was reviewed.  The VA examiner opined that it was unlikely that the injury noted in service treatment records accounts for any current low back disability.  The VA examiner reasoned that from the record, it appeared to be a minor injury and that the Veteran, on discharge, had a normal spine examination.  For these reasons, he opined that it was unlikely that any current back condition was related to service.  A November 2011 VA examiner also opined that the Veteran's lumbar spine condition was not caused by or a result of the Veteran's military service.  This opinion was based upon the Veteran's history and physical examination.  Specifically, the VA examiner noted that a review of the claims file revealed no evidence of a lumbar spine condition at the time of the Veteran's discharge from service.  

A January 2010 letter from the Veteran's primary care provider, D.B. shows that she had been treating the Veteran since September 2008.  The Veteran described initial complaints of back pain in 1970 during service, and Dr. D.B. noted a radicular-type complaint (numbness in the thigh) in the service treatment records.  She stated, given this history, and the chronicity of this disease provides, it would appear within a reasonable degree of medical certainty that his lumbar disease was aggravated, if not incurred, during his duties in military service.  The Dr. D.B.'s opinion is based, in part on findings in the service treatment records; it is also based in part on a history as provided by the Veteran regarding the chronicity of lumbar spine symptoms.  However, the Board finds that the Veteran is not credible in his reports relating to chronic back symptoms since service.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, Dr. D.B.'s opinion is based on a false factual premise.  Additionally, while Dr. D.B. referenced radicular pain shown in service, a review of the July 1970 treatment report of thigh numbness shows that the Veteran made no mention of a back injury, back pain, or pain radiating from the back in this report.  The Veteran reported only numbness in the left thigh with no history in the past of this occurring, and he was ultimately assessed with local cutaneous nerve trauma, most likely secondary to pressure while sleeping.  

In an April 2011 opinion, Dr. J.H. noted that he first saw the Veteran one month prior for complaints of back and leg pain.  The Veteran showed Dr. J.H. doctors consultations dating to the 1970s which reflect complaints of back and leg pain, which the Veteran later identified as copies from his service treatment records.  Dr. J.H. stated, "this is to verify that these symptoms sound similar."  While Dr. J.H. reviewed specific service treatment records provided by the Veteran, his opinion is not clear in this case.   

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that the VA opinions dated in May 2007 and November 2011, which are based on a review of the claims file, to include a review of service treatment records, and are based on an accurate factual history supported by a rationale, are more probative than opinions from Dr. D.B. or Dr. J.H.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  

As the Board has noted, Dr. J.H.'s opinion is not clear, and only appears to indicate that the Veteran's symptoms in service sound similar to his current symptoms.  The Board finds that this opinion is not sufficient to establish a nexus between the Veteran's current lumbar spine disability and service, and the opinion does not take into consideration the absence of chronic symptoms in service, or the lack of back treatment shown for 19 years after the Veteran's separation from service.  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Dr. D.B.'s opinion is based partially on the Veteran's own reports of chronic back symptoms since service, which the Board finds is not credible.  Additionally, it is not clear whether Dr. D.B. had an opportunity to review the Veteran's separation examination report, which revealed a normal spine examination.   In contrast, the VA examiners' opinions in this case are based on an accurate factual background and the examiners' assumption with regard to the absence of continuous back symptoms since service, is consistent with the Board's findings, showing no specific chronic symptoms in service, or continuous post-service symptomatology.  Thus, the Board finds the May 2007 and November 2011 VA opinions as to service connection are more probative than that of Dr. D.B. and Dr J.H.

For these reasons, the Board finds based on the credible, competent, and probative evidence of record, that a low back disability was not incurred or aggravated in service, nor did arthritis manifest within one year following the Veteran's separation from service.  The Veteran has not provided credible lay evidence of chronic back symptoms in service, or continuous symptomatology since service.  The preponderance of the evidence is against a finding that the Veteran sustained a chronic injury or disease of the lumbar spine in service, and the most probative evidence of record is against a nexus between the Veteran's current lumbar spine degenerative disc disease and his military service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, to include chronic lumbosacral strain with degenerative disc disease, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


